Order entered March 6, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01559-CV

               CHERRY PETERSEN LANDRY ALBERT L.L.P., Appellant

                                             V.

                              ERWIN CRUZ, M.D., Appellee

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 10-16274

                                         ORDER
       The Court has before it appellant’s March 1, 2013 second unopposed motion for

extension of time to file brief of appellant. The Court GRANTS the motion and ORDERS

appellant to file its brief by April 8, 2013. No further extensions will be granted without a

showing of exceptional circumstances.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE